                          IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON




 CYNTHIA E. RHOADES,
 an individual,

                 Plaintiff,
                                                                      Case No. 3:18-cv-00123-SB
         v.
                                                                         OPINION AND ORDER
 ELLEN ROSENBLUM,
 in her official capacity; FREDERICK
 BOSS, in his official capacity;
 DAWN FAULKNER, in her official
 capacity; LYNN GAGE, in her official
 capacity; ANGIE SIFUENTEZ, in her
 official capacity; and ROBERT KORESKI,
 in his official capacity,


                Defendants.



MOSMAN,J.,

       On October 7, 2019, Magistrate Judge Stacie F. Beckerman issued her Findings and

Recommendation ("F&R") [47], recommending that Defendants' Motion to Dismiss Plaintiffs

Second Amended Complaint [38] be denied. Defendants objected [49], and Plaintiff filed a

response to the objection [53].

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to


1 -OPINION AND ORDER
make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F&R to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                         CONCLUSION

       Upon review, I agree with Judge Beckerman's recommendation and I ADOPT the F&R

[47] in full. I DENY Defendant's Motion to Dismiss Plaintiffs Second Amended Complaint

[38]. I refer this matter back to Judge Beckerman for an appropriate scheduling order.

       IT IS SO ORDERED.

       DATED thi~0day ofNovember, 2019.



                                                             ~CJ;;,'t!lttsiif::--~
                                                             Chief United States District Judge




2 -OPINION AND ORDER
